

Exhibit 10.3


The Laclede Group


2006 Equity Incentive Plan
Restricted Stock Unit Award Agreement
 
    THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is made as of this 1st day of
September 2011, between The Laclede Group, Inc. (the “Company”) and Suzanne
Sitherwood (the “Participant”).  References in this Agreement to “Company”
include Subsidiaries and any entity that succeeds to all or substantially all of
the business of The Laclede Group, Inc.
 
    Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as
approved by shareholders in January 2011, (the “Plan”), the award under this
Agreement is being made as a special grant of restricted stock units of the
Company authorized by the Board of Directors and the Board’s Compensation
Committee (“Committee”), subject to the Participant’s acceptance of the terms,
conditions and restrictions applicable to the restricted stock units set forth
in this Agreement.
 
    NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:
 
    1.     Award of Restricted Stock Units.  Pursuant and subject to the terms
and conditions set forth herein and in the Plan, the Company awards to the
Participant Seven Thousand (7,000) restricted stock units (the “Units”), subject
to the terms, conditions and restrictions described in this Agreement and in the
Plan (the “Award”).
 
    2.   Award Date.  The Award Date of the Units in this Award is September
1, 2011.
 
    3.   Incorporation of Plan.  All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein.  If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the plan administrator,
shall govern.  All capitalized terms used herein, but not otherwise defined,
shall have the meaning given to such terms in the Plan.
 
    4.   Restrictions and Conditions.  The Units are being awarded to
Participant subject to the transfer and forfeiture conditions set forth below
that shall lapse, if at all, as described in Section 5.
 
    5.   Lapse of Restrictions.  The Participant accepts this Award and agrees
that the restrictions relative to the Units shall lapse and Participant shall
vest in the Units as follows:
 
 

 
 
1
 
 


 
 
On (“Vesting Date”)
Percentage of Units that shall vest
September 1, 2012
                                33%
September 1, 2013
                                33%
September 1, 2014
                                34%



Notwithstanding the foregoing,
 

 
(i)  
In the event of a Change in Control of the Company (as defined in the
Participant’s Severance Benefit Agreement with the Company dated as of September
1, 2011, referred to hereafter as the “Severance Agreement”), the Units shall be
deemed earned in full and all restrictions as to such number of Units shall
lapse if the Award has not otherwise been forfeited; and

 

 
(ii)  
If a Participant is terminated by the Company without Cause (as defined by the
Plan) or voluntarily resigns for Good Reason (as defined by Severance Agreement)
during the period of March 1, 2012 through September 1, 2014, the Units shall be
deemed earned in full and all restrictions as to such number of Units shall
lapse if the Award has not otherwise been forfeited.

 
    6.   Dividends and Other Shareholder Rights.  Participant shall have no
rights as a shareholder of the Company in respect of the Units including the
right to vote and to receive cash dividends or dividend equivalents and other
distributions until delivery of the shares of Common Stock in settlement of the
Units.
 
    7.   Adjustments.  In the event of any Event (as defined in Section 13.1 of
the Plan) that the plan administrator determines should result in the adjustment
of Common Stock to prevent dilution or enlargement of the benefits intended to
be granted hereunder, the plan administrator shall adjust the Award as it deems
appropriate to prevent such dilution or enlargement.
 
    8.   Delivery of Certificates or Equivalent.  Upon the lapse of restrictions
applicable to the Units, the Company shall deliver to the Participant a
certificate or evidence of direct registration of a number of shares of Common
Stock equal to the number of Units upon which such restrictions shall have
lapsed.  No fractional shares shall be issued.




 
2
 
 


 
    9.   No Right to Continued Employment.  Nothing in this Agreement shall
confer on the Participant any right to continuance of employment by the Company
or a subsidiary nor shall it interfere in any way with the right of
Participant’s employer to terminate Participant’s employment at any time.
 
    10.   Tax Withholding.  The Company is entitled to withhold applicable taxes
for the respective tax jurisdictions attributable to this Award or any payment
made in connection with the Units.  Participant may satisfy any withholding
obligation by electing to have the plan administrator retain shares of Common
Stock deliverable in connection with the Units having a Fair Market Value on the
date the restrictions lapse as provided in Section 5 equal to the amount to be
withheld.
 
    11.   Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Agreement to the contrary, the Participant
shall pay to the Company the Fair Market Value of the shares of Common Stock
attributable to the Units that vest under this Award, if, during the period
beginning on the Award Date hereof and ending 12 months following the date the
Participant’s employment with the Company terminates, the Participant: (1)
discloses Confidential Information, as defined below, to any person not employed
by the Company or not engaged to render services to the Company; or (2) Solicits
Employees, as defined below.  Fair Market Value shall be calculated on the date
of the first violation of this Section 11.
 
    For purposes of this Section 11, “Confidential Information” means
information concerning the Company and the business that is not generally known
outside the Company, and includes (A) trade secrets; (B) intellectual property;
(C) methods of operation and processes; (D) information regarding present and/or
future products, developments, processes and systems; (E) information on
customers or potential customers, including customers’ names, sales records,
prices, and other terms of sales and cost information; (F) personnel data;
(G) business plans, marketing plans, financial data and projections; and
(H) information received in confidence from third parties.  This provision shall
not preclude the Participant from use or disclosure of information known
generally to the public or of information not considered confidential by persons
engaged in the business conducted by the Company or subsidiary or from
disclosure required by law or court order.
 
    “Solicits Employees” means the Participant’s direct or indirect hire,
solicit to hire, or attempt to induce any employee of the Company or a
subsidiary (who is an employee of the Company or a subsidiary as of the time of
such hire or solicitation or attempt to hire) or any former employee of the
Company or a subsidiary (who was employed by the Company or a subsidiary within
the 12-month period immediately preceding the date of such hire or solicitation
or attempt to hire) to leave the employment of the Company or a subsidiary.




 
3
 
 
 
 
    12.   Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto that form a part hereof, contain the entire
understanding of the parties with respect to its subject matter.  There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein.  This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter and may only be amended by mutual written
consent of the parties.
 
    13.   Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Missouri, without regard to
the provisions governing conflict of laws.
 
    14.   Compliance with Laws and Regulations.  The obligation of the Company
to deliver shares of Common Stock hereunder shall be subject to all applicable
federal and state laws, rules and regulations and to such approvals by any
government or regulatory agency as may be required.
 
    15.   Non-Transferability.  The Units shall not be transferable by
Participant and may not be, sold, assigned, disposed of, or pledged or
hypothecated as collateral for a loan or as security for performance of any
obligation or for any other purpose until after the restrictions have lapsed as
provided in Section 5.
 
    16.   Participant Acknowledgment.  By accepting this Award, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the plan administrator in respect of the
Plan and this Agreement shall be final and conclusive.
 
    In addition, the Participant expressly acknowledges that violation by the
Participant of Section 11 of this Agreement will obligate the Participant to pay
to the Company the Fair Market Value of Common Stock relative to the Units that
become vested pursuant to Section 5.
 
    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day first written above.



 
THE LACLEDE GROUP, INC.
 
 
By:____________________________________
Name:  Arnold W. Donald
Title:    Chair, Compensation Committee
 
 
 
 
__________________________________________
                            Suzanne Sitherwood




 
4
 
 
